SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CVM n.016390 CNPJ n.01.832.635/0001-18 – NIRE 35.300.150.007 Av. Jurandir, 856, Lote 4, 1 st floor CEP 04072-000, São Paulo – SP Notice to Shareholders TAM S.A. (TAM) informs that the payment for the shares redeemed in accordance with the decision approved in the Extraordinary Shareholders Meeting held on July 12, 2021, will be available to the shareholders on July 27, 2012, through Itaú Corretora de Valores S.A. Additional information about the decision and the redemption can be found in the material fact published by the Company on July 13, 2012, available on the websites www.tam.com.br and www.cvm.gov.br. São Paulo, July 13 th , 2012. Líbano Miranda Barroso Chief Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 16, 2012 TAM S.A. By: /
